Citation Nr: 0016233	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-49 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Army from 
March 1955 to March 1958.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
has been furnished, a substantive appeal (VA Form 9) received 
within 60 days of the issuance of the Statement of the Case 
(SOC) or within the remainder of the one-year period 
following notification of the decision being appealed.

The present case arises from a July 1996 rating action which 
denied the veteran's claim of entitlement to service 
connection for a left eye disability.  An NOD was filed in 
August 1996, and an SOC issued the same month.  In October 
1996, the veteran filed a VA Form 9.  In May 1997, the 
veteran testified before a hearing officer at the VARO in 
Buffalo.  Supplemental statements of the case (SSOC) were 
issued in August and November 1997.  Thereafter, the 
veteran's appeal came before the Board, which, in a June 1998 
decision, remanded the appeal to the RO for additional 
development.  An SSOC was issued in February 2000.  

REMAND

A review of the claims file reflects that the veteran filed a 
claim of entitlement to service connection for a left eye 
disability in August 1995.  In an accompanying statement in 
support of his claim (on Form 21-4138), the veteran indicated 
that he had been struck in the left eye by a baseball in 
service.  He reported having been hospitalized for 17 days at 
Fort Jackson, SC, and having received subsequent examinations 
of his left eye at Fort Sill, OK, and Fort Polk, LA.  He 
indicated that the injury and initial treatment occurred 
during his basic combat training, which covered the period 
from March to June 1955.

In September 1995, the RO notified the veteran that a fire in 
1973, at the National Personnel Records Center (NPRC), had 
possibly destroyed his service medical records, and asked him 
to submit evidence verifying his unit assignments.  The 
following month, with the assistance of his then-
representative, the Monroe County Veterans Service Agency, 
the veteran submitted an NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data), in which he 
listed his unit assignments over the course of his active 
service career.  They included the 101st Airborne Division, 
Support Company, while at Fort Jackson and at Fort Sill; the 
Ordinance School at the Aberdeen Training Grounds in 
Maryland; and the 1st Mag. Platoon, 661st Ordinance Company, 
while at Fort Sill, and later at Fort Polk.

In an accompanying statement (on VA Form 21-4138), the 
veteran informed the RO that his left eye had been examined 
following his release from active service at Fort Stewart, 
Fort Gordon, and Moody Air Force Base.  He also submitted an 
eye examination report from Penn Optical Vision Center, dated 
in February 1994.  The report noted lens correction for a 
decreased loss of vision in the right eye, with the left eye 
undergoing no correction.  The correction was made for 
presbyopia and mild astigmatism.

During this period, attempts were made to procure the 
veteran's service medical records from NPRC.  In March 1996, 
NPRC notified the RO:

Need specific unit within 101st Abn Div 
to search alternate records.  Searched 
M/Rs of 661 Ord Co, 1st Mag Plt from Oct. 
1, 1956 thru Dec. 31, 1956.  No mention 
of subject's illness, injury, or 
treatment.  Need exact date of treatment 
to search allegation.

A letter from the RO, dated in April 1996, informed the 
veteran of NPRC's findings and its further request for 
additional information.  In July 1996, the RO denied the 
veteran's claim of entitlement to service connection for a 
left eye disability, noting that the veteran had not 
responded to its April 1996 letter.  In August 1996, the 
veteran requested that the RO attempt to procure his medical 
treatment records from Fort Stewart and Moody Air Force Base; 
this was undertaken by the RO the following month.  In 
September 1996, the RO was informed by Moody Air Force Base 
that none of the veteran's medical treatment records could be 
found on file at that facility.

In October 1996, the veteran filed a VA Form 9, in which he 
reiterated his contentions that his left eye disability had 
been incurred in service.  He also informed the RO that he 
had supplied evidence directly to NPRC as requested in April 
1996, pertaining to his unit assignments while in service.  
These documents included a letter, dated in April 1996, from 
the Monroe County Veterans Service Agency to NPRC concerning 
the request for additional service information; a copy of the 
veteran's September 1955 graduation certificate from the 
Ordinance School at the Aberdeen Proving Grounds; a Form 1270 
(Transfer or Release to the Reserve Component of the Army), 
dated in March 1958; and a copy of a previously submitted NA 
Form 13055, in which the veteran indicated he had been with 
the 1st Mag. Plt., 661st Ord. Co., while at Fort Sill, and not 
the 101st Airborne Division.  In addition, a National 
Archives Form 13076 (Report of Search of Organizational 
Records), dated in February 1996, was also sent to NPRC, 
which later returned it to the Monroe County service 
organization, and noted:

See attached directory listing from April 
1955 for Ft. Jackson and Dec. 1955 for 
Ft. Sill.  We need the exact unit 
assigned to in order to search alternate 
records.  Army sick reports end in 1953.  

In May 1997, the veteran testified before a hearing officer 
at the VARO in Buffalo. He reported that, following the 
injury to his left eye, he had been told by the treating 
doctor that the eye was dead due to nerve damage.  He also 
stated that pain and redness had persisted for about three or 
four months following the injury, and military doctors at the 
bases to which he was subsequently assigned had examined his 
left eye, but never undertook any treatment.  The veteran 
testified that he did not remember having a medical 
examination when he separated from service, and that at no 
other time had his left eye ever been injured.  He reported 
that he had filed for benefits with the Army for his left eye 
following active service, and was examined at base medical 
facilities.  When asked for specifics about the claim, and 
about being seen at base medical facilities even though not 
on active service, the veteran could not provide any 
information.  Furthermore, he indicated that he had suffered 
from a loss of vision and blurring in his left eye ever since 
the injury in 1955.  

In July 1997, the RO was informed by Fort Stewart that no 
medical treatment records were on file for the veteran.  That 
same month, NPRC notified the RO that they needed complete 
unit organization information in order to search morning and 
sick reports of the 101st Airborne Division.  Along with the 
notice, NPRC included an organizational listing of the 
various units comprising the 101st Airborne Division.

In September 1997, the veteran submitted a statement from 
Saul Presberg, M.D., of Presberg and Robinson Eye Associates.  
Dr. Presberg noted:

[The veteran] has a macular scar in his 
left eye which appears to be traumatic in 
nature and very old, it can certainly 
easily be 30-40 years old.  This was not 
of inflammatory nature but from previous 
trauma.  Visual acuity in his right eye 
is 20/20 and the left eye with the 
macular scar, is 20/200.  He also has 
small age related cataracts in each eye 
which are minimal.

That same month, the RO also received a statement from the 
veteran's sister, dated in August 1997.  She reported having 
no knowledge of the veteran ever having received an eye 
injury prior to his entry into the Army.  In addition, she 
remembered her mother having received a letter from the Army 
concerning an injury to the veteran's left eye while he was 
on active service; however, she was unable to locate the 
letter.  

In a June 1998 decision of the Board, the matter was remanded 
to the RO so that the veteran could be afforded the 
opportunity to submit more precise information regarding 
treatment dates and his military units, as was requested by 
NPRC.  Furthermore, the Board requested that an additional 
search for the veteran's records be undertaken with the 
United States Army, Office of the Surgeon General (SGO).  

In September 1998, the veteran underwent a VA 
ophthalmological examination.  Following a clinical 
evaluation, the examiner's diagnosis included a possible 
fractured left orbit, enophthalmos of the left eye, and a 
traumatic macular scar of the left eye.  In September 1999, 
the veteran again underwent an ophthalmological evaluation.  
The examiner noted that an external examination of the left 
eye reflected evidence of left enophthalmos and a flattening 
of the inferior orbital rim, consistent with an orbital 
fracture.  Slit lamp examination revealed a major macular 
disruption of the left eye, of longstanding duration.  The 
examiner's impression was post trauma to the left eye with 
orbital fracture signs and posterior pole macular disruption.  
The examiner further opined that, given the veteran's history 
as reported, and barring any other trauma to the left eye, it 
was most likely that the veteran's reported trauma of being 
hit by a baseball in the left eye had contributed to his 
macular disruption and enophthalmos.  

In a February 2000 SSOC, the RO again denied the claim, 
noting that the veteran had failed to respond to its request 
to submit information which would allow for additional 
searches for his service medical records with NPRC.  
Subsequently, in March 2000, the veteran submitted a 
statement to the RO in which he noted that any and all 
evidence with respect to his claim had been previously 
submitted.  

As noted above, it appears the veteran's service medical 
records were destroyed in a fire at NPRC in 1973.  In such 
cases, VA has a heightened duty to explain findings and 
conclusions, and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  This 
heightened duty in a case where service medical records are 
presumed destroyed includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet.App. 
401, 406 (1991).

The veteran has reported the trauma to his left eye occurred 
during basic training at Fort Jackson, sometime in March or 
April 1955, and that at that time he had been assigned to the 
101st Airborne, in particular a "Support Company."  The 
veteran has been given an opportunity to submit additional 
evidence with respect to medical treatment dates and specific 
unit identification within the 101st Airborne, but has been 
unable to provide any further information.  The most recent 
ophthalmological examination, in September 1999, lends 
further support to his claim, given that the examiner found 
signs of post trauma to his left eye orbit.  However, the 
fact that he filed his claim for service connection for an 
eye disorder 37 years after his separation from active 
service has certainly contributed to a void in the record.

The Board observes that a search for records associated with 
the 101st Airborne during the periods in question has not 
been undertaken, given the lack of more specific information 
from the veteran.  We are also cognizant that a search of 
records, if any, from Fort Jackson has never been undertaken.  

In this respect, the veteran should again be asked to give 
more specific identifying information regarding his assigned 
unit(s) during basic training, whether with the 101st 
Airborne or some other training unit.  This information, if 
any, should be submitted to NPRC for an additional record 
search.  In addition, if feasible, a search of any records, 
i.e., hospital treatment records, morning reports, etc., 
associated with Fort Jackson from March to June 1955, should 
be made.  

The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless.  His cooperation in responding to requests for 
information is required. We wish to emphasize to the veteran 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Brock v. Brown, 10 
Vet.App. 155, 165 (1997), Olson v. Principi, 3 Vet.App. 480, 
483 (1992).

The Board is aware of the RO's diligent attempts at locating 
the veteran's records.  In this instance, given the veteran's 
credible contentions, the fact that his service medical 
records appear to have been lost in the 1973 fire due to no 
fault of his own, as well as the current medical findings, we 
believe an additional attempt at obtaining corroborative in-
service evidence of the veteran's claimed left eye trauma 
should be undertaken.  

While we regret the delay, in view of the foregoing, and in 
order to properly evaluate the veteran's claim, the case is 
REMANDED to the RO for the following development:

1. The RO should again attempt to procure 
from the veteran specific treatment dates 
and unit organization information with 
respect to his assignment to the 101st 
Airborne Support Company or any other 
training unit during his basic combat 
training (BCT), so that a search of 
alternate records, i.e., pertinent sick 
call and morning reports, through NPRC, 
can be made.  NPRC should also be 
requested to search any available records 
associated with the base medical facility 
at Fort Jackson for the period March 
through June 1955, being aware that any 
absence from duty would have removed the 
veteran from his BCT schedule.  A record 
should be made of the results of any such 
searches, and, if no records are 
available, this should be noted by NPRC.  

2. The RO should also advise the veteran that 
he may submit alternate evidence to 
support his contentions that the 
disability for which he is seeking service 
connection was incurred during his active 
duty service.  This evidence may include 
statements from service medical personnel, 
statements or affidavits from former 
service comrades, or letters written 
during service, etc.

3. After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If the 
decision remains adverse to the veteran in 
any way, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



